                                          Case 5:17-cv-01027-BLF Document 128 Filed 09/25/19 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     THEODORE BROOMFIELD, et al.,                     Case No. 17-cv-01027-BLF
                                   8                    Plaintiffs,
                                                                                          ORDER RE LETTERS FROM NON-
                                   9             v.                                       PARTIES AT ECF 126 AND 127
                                  10     CRAFT BREW ALLIANCE, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has received two letters from individuals requesting to be included in the class
                                  14   action settlement. ECF 126, 127. The individuals appear to be located at Joe Ney State Jail in
                                  15   Hondo, Texas. Plaintiffs’ counsel along with the claims administrator SHALL consider the
                                  16   request and report to the Court on the status of these requests on or before October 25, 2019.
                                  17

                                  18          IT IS SO ORDERED.
                                  19

                                  20   Dated: September 25, 2019
                                  21                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  22                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
